Citation Nr: 0712111	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  01-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to exposure to herbicides (Agent Orange).

2.  Entitlement to an effective date earlier than March 5, 
1993, for the award of service connection for diabetes 
mellitus due to presumptive exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for chloracne.  
In March 2000, the Board remanded this issue for additional 
development.  In July 2001, the RO granted service connection 
for diabetes mellitus as secondary to Agent Orange exposure, 
effective July 9, 2001.  In July 2002, the RO awarded an 
earlier effective date for service connection for diabetes 
mellitus, back to February 8, 1993.  The case was again 
remanded for further development in September 2003.  In 
August 2006, the RO found that clear and unmistakable error 
had been committed by the assignment of an effective date of 
February 8, 1993, for the award of service connection for 
diabetes mellitus, and the effective date was changed to 
March 5, 1993.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from chloracne which can be 
related to his period of service, to include any exposure to 
herbicides.

2.  The veteran initially claimed entitlement to service 
connection for diabetes mellitus, as related to exposure to 
Agent Orange, on March 5, 1993.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307(a)(6)(i-iii), 3.309(e) 
(2006).

2.  Entitlement to an effective date prior to March 5, 1993, 
for the award of service connection for diabetes mellitus has 
not been established.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a February 2004 letter, following the Board's September 
2003 remand, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  He was told what 
evidence was needed to substantiate his claims, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claims.

The Board finds that the content of the February 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
August 2006 SSOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  While he was not 
provided with Dingess notice as it pertains to the claim for 
service connection for chloracne, the Board finds that, since 
service connection is being denied, any such issues are moot.

II.  Applicable laws and regulations

A.  Service connection for chloracne

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962, through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off-shore of the Republic of Vietnam 
is not qualifying service in Vietnam).

The governing regulation is 38 C.F.R. § 3.309(e):

Disease associated with exposure to certain herbicide agents.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of section 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of section 3.307(d) are also 
satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  


B.  Effective date for diabetes

Generally, the effective date of an evaluation and award of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2006).  However, retroactive effective dates are 
allowed in the context of a new law or liberalizing issue in 
certain circumstances, but no more than one year earlier than 
the date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.114(a) (2006).

In May 1989, the U.S. District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on a regulation that became effective on 
September 25, 1985.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate any claim denials which were 
voided by the Nehmer I  holding.  Nehmer v. United States 
Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 
1991) (Nehmer Stipulation).  The effective date of any 
resulting award of benefits would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 
1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, which became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  
38 C.F.R. § 3.816(b)(1)(i), (2)(i).  That regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2).  The regulation further states that 
a claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submission 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. 
§§ 3.114, 3.400, 3.816(c)(4).  

Although the veteran was not provided these final 
regulations, the Board finds no prejudice in proceeding to 
the merits of the case, since an SOC issued to him in 
November 2002 clearly informed him that his grant of service 
connection was governed by the Nehmer cases.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

III.  Factual background and analysis

A.  Service connection for chloracne

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  His August 1967 pre-
induction examination noted a history of a skin rash.  There 
were no sequelae, and the objective examination was normal.  
There was no further mention in the SMRs of any other skin 
disorders.

The veteran submitted his original claim for service 
connection in December 1969.  This claim made no reference to 
a skin problem.  An October 1969 VA hospital record did not 
make any reference to a skin disorder.  A June to July 1974 
VA hospital report did not mention any skin complaints or 
disorders.  During a March to May 1976 VA hospitalization, he 
was noted to have contact dermatitis, which was noted to be 
an allergic reaction to a bandage.  In 1977, he had a lesion 
on the penis that looked like condyloma acuminata.  A 
February to March 1986 VA hospital report noted a one-to-two-
millimeter verrucous fleshy growth just inside the right 
external auditory meatus.  No other skin problems were noted.  

VA records developed between 1998 and 2005 noted treatment 
for a rash on the penis and for onychomycosis.  He also had 
an itchy, dry rash on the legs.  There was no diagnosis of 
chloracne.

After a careful review of the evidence of record, the Board 
finds that service connection for chloracne as a result of 
exposure to herbicide agents has not been established.  While 
the veteran was noted to have a history of a skin rash at the 
time of his pre-induction examination in August 1967, there 
is no indication that such a rash was present on objective 
examination, or that he suffered from any skin complaints 
during service.  Therefore, because there was no clear and 
unmistakable evidence that a skin disorder was present at the 
time of his entrance onto active duty, the veteran must be 
presumed to have been in sound condition at the time of 
entrance onto active duty.  See 38 U.S.C.A. § 1111 (West 2002 
& Supp. 2006).

The veteran has contended that he was exposed to Agent Orange 
in service and that this exposure had resulted in the 
development of chloracne.  The evidence establishes that the 
veteran served in Vietnam; therefore, his exposure to 
herbicides may be presumed.  However, there is no indication 
that the veteran has ever been diagnosed with chloracne; nor 
has he been diagnosed with any other skin condition that has 
been etiologically related to such exposure.  Therefore, 
based upon this evidence, the preponderance of the evidence 
is against the veteran's claim for service connection for 
chloracne as due to exposure to herbicides (Agent Orange).

B.  Effective date for diabetes mellitus

The veteran's medical records clearly show that he has a 
current diagnosis of type II diabetes mellitus.  He also had 
verified service in Vietnam, and is therefore presumed to 
have been exposed to Agent Orange in service.  As a result, 
service connection is warranted under the presumptive Agent 
Orange regulations.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  
This also qualifies the veteran as a class member under the 
Nehmer case, for application of the effective date rules of 
38 C.F.R. § 3.816.

The question to be addressed as to the correct effective date 
for benefits is whether there was a prior claim for 
compensation for type II diabetes mellitus which was denied 
between September 15, 1985, and July 9, 2001, the latter 
being the effective date of the service connection 
presumption provision for diabetes due to herbicide exposure 
of Vietnam veterans.  See 66 Fed. Reg. 23,166-169 (May 8, 
2001).  If so, under Nehmer, the effective date of benefits 
is the date of the earlier claim, or the date the disability 
arose.  In this case, the veteran had filed his initial claim 
for service connection for diabetes mellitus on March 5, 
1993.  In July 1998, the RO had denied entitlement to service 
connection for chloracne, on the basis that the claim was not 
well grounded since there was no evidence of a manifestation 
of chloracne to a compensable degree within one year from the 
date of last potential exposure to herbicide agents.  

Next, the Board notes that to support a retroactive effective 
date under Nehmer, the prior claim must have been for the 
same disability that was the basis for the later award of 
benefits, and the evidence clearly supports a conclusion that 
it was.  

As noted above, where a "Nehmer class member" is entitled 
to disability compensation for a covered herbicide related 
disease, and the claim was pending before VA on May 3, 1989, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.186(c)(2).  In this case, the veteran 
had no claim for diabetes mellitus pending before VA on May 
3, 1989, but his first such claim was received at the RO 
during the specified Nehmer time period, i.e., on March 5, 
1993.  That is the date of entitlement to service connection 
which has been assigned by the RO for his diagnosed diabetes, 
and is the earliest possible date provided under the 
governing law for the award of service connection.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than March 5, 
1993, for the award of service connection for diabetes 
mellitus.

ORDER

Entitlement to service connection for chloracne, claimed as 
due to exposure to herbicides (Agent Orange) is denied.

Entitlement to an effective date earlier than March 5, 1993, 
for the award of service connection for diabetes mellitus due 
to presumptive exposure to herbicides is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


